United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1807
Issued: February 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 21, 2017 appellant filed a timely appeal from a July 5, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). Because more than 180 days
elapsed from the most recent merit decision, dated June 30, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 3, 2015 appellant, then a 57-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that, on February 3, 2015, he fell and hit the back of his head while
1

5 U.S.C. § 8101 et seq.

helping a Federal Express driver unload a pallet off his truck. He stopped work on the date of
injury.
In a February 20, 2015 letter, OWCP advised appellant to submit additional
information, including a comprehensive medical report from his treating physician which
included a reasoned explanation as to how the specific work factors or incidents identified by
appellant had contributed to his claimed injury.
Appellant was treated by Dr. David Pichkadze, a Board-certified internist, on February 3,
2015, who returned him to work. On February 6, 2015 Dr. Pichkadze indicated that appellant
could not return to work until February 12, 2015 pending further evaluation. Appellant was
treated by Dr. Anamika Jain, a Board-certified physiatrist, on February 11 and March 11, 2015,
who diagnosed cervical radiculopathy, lumbosacral radiculopathy, internal derangement of the
left hip, and internal derangement of the bilateral knees. Dr. Jain noted that appellant was
disabled from work. Also received was a February 4, 2015 computerized tomography (CT) scan
of the head which revealed no abnormalities.
By decision dated March 27, 2015, OWCP denied appellant’s claim for compensation
because the evidence of record was insufficient to establish that the diagnosed medical
conditions were causally related to the accepted work events.
Appellant subsequently requested a review of the written record. Additional evidence
included a February 11, 2015 report from Dr. Jain, who noted that appellant was a mail handler
who was involved in a work accident when he fell backwards while unloading a truck. She
reported injuries to appellant’s head, neck, left shoulder, knees, left hip, and lower back.
Findings included a scalp contusion, tenderness at C3-7, paraspinal muscle spasm, diminished
sensation to light touch over the left arm at C5-6 dermatomes and left leg at L5-S1, and
decreased muscle strength at the elbows. Dr. Jain diagnosed post-traumatic cephalgia and
dizziness, cervical sprain/strain, possible cervical and lumbar radiculopathy, left shoulder and
left hip derangement, and bilateral knee derangement. She recommended an electromyogram
(EMG) and a magnetic resonance imaging (MRI) scan. Dr. Jain opined that based on appellant’s
history and examination, his injuries were the cause of his impairment and disability causally
related to the work accident. In an undated attending physician’s report (Form CA-20), she
diagnosed cervical and lumbosacral radiculopathy, left shoulder internal derangement, and left
hip internal derangement. Dr. Jain checked a box marked “yes” indicating that appellant’s
condition was caused or aggravated by work activity. In reports dated March 11 and April 8,
2015, she noted a history of injury and findings. Dr. Jain diagnosed post-traumatic cephalgia and
dizziness, cervical sprain/strain, rule of cervical and lumbar radiculopathy, left shoulder and left
hip derangement, and bilateral knee derangement. She opined that appellant’s injuries were
related to the alleged employment incident and were the cause of his impairment and disability.
In an undated work capacity evaluation (Form OWCP-7), Dr. Jain diagnosed cervical and
lumbosacral radiculopathy and indicated that appellant could work in a sedentary job.
A functional capacity evaluation dated March 17, 2015 revealed that appellant had
capability levels below average for his age and gender and would benefit from training in body
mechanics and functional ability. The record also contains physical therapy records.

2

On April 6, 2015 Dr. Arthur Hryhorowych, a Board-certified physiatrist, treated appellant
for a left knee, left hip, head, and neck injury which occurred at work on February 3, 2015.
Appellant reported that while working an object fell on his left shoulder and knocked him down.
He diagnosed left shoulder arthropathy secondary to trauma, rotator cuff impingement, bilateral
knee arthropathy, and left hip trochanteric bursitis.
By decision dated September 25, 2015, an OWCP hearing representative affirmed the
decision dated March 27, 2015.
On April 1, 2016 appellant requested reconsideration. He submitted a February 11, 2015
report from Dr. Bhim S. Nangia, a Board-certified neurologist, who noted that appellant was a
mail handler and his duties involved loading, unloading, moving bulk mail, and other duties
incidental to mail processing. Appellant reported that, on February 3, 2015, he was the only mail
handler on duty and the bay in which trucks unload was inoperable due to a broken gate. He
indicated that he assisted a Federal Express driver unload a pallet of oversized boxes on the
truck’s lift gate and as the lift gate was let down the oversized boxes fell forward striking him
and causing him to fall backward hitting his head, back, hip, shoulder, and knee in a whiplash
motion on the cement dock. Dr. Nangia opined that appellant sustained a traumatic injury on
February 3, 2015 while unloading a truck. He opined that based on his work history and
physical examination there was a reasonable degree of medical certainty that his physical injuries
were a direct cause of the traumatic injury he encountered while doing his job. Dr. Nangia
indicated that appellant did not have any problems before the injury on February 3, 2015. She
noted three photographs showing bruising on his left hip. On March 7, 2015 Dr. Nangia noted a
history of injury and findings. He diagnosed post-traumatic cephalgia, dizziness, cervical
sprain/strain, rule out cervical and lumbar radiculopathy, left shoulder and left hip derangement,
and bilateral knee derangement. Dr. Nangia opined that appellant’s injuries were related to the
work accident and were the cause of impairment and disability.
By decision dated June 30, 2016, OWCP denied modification of its September 25, 2015
decision.
On June 12, 2017 appellant requested reconsideration. He noted that his supervisor
indicated on the CA-1 form that he was injured in the performance of duty on February 3, 2015.
Appellant noted seeing his physician on February 3, 2015 who sent him for a CT scan that was
performed on February 4, 2015. He indicated that he was treated by Dr. Jain on February 11,
2015 who advised that he had injured his knees, hip, neck, back, head, and shoulder at the time
of the February 3, 2015 injury. Appellant submitted a February 11, 2015 report from
Dr. Nangia, previously of record.
By decision dated July 5, 2017, OWCP denied appellant’s request for reconsideration as
the evidence of record was insufficient to warrant a merit review.

3

LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In his request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law nor advanced a legal argument not previously considered by
the OWCP. He submitted a statement dated June 1, 2017, and noted that his supervisor indicated
on the CA-1 form that he was injured in the performance of duty on February 3, 2015. Appellant
sought treatment from his physician on February 3, 2015 who sent him for a CT scan that was
performed on February 4, 2015. He indicated that he was treated by Dr. Jain on February 11,
2015 who advised that he injured his knees, hip, neck, back, head and shoulder at the same time
of the February 3, 2015 work injury. These assertions do not show a legal error by OWCP, nor
are they a new and relevant legal argument. As noted, appellant did not submit a rationalized
medical opinion explaining how a diagnosed medical condition is causally related to the work
incident of February 3, 2015. Thus, these assertions do not show a legal error by OWCP or a
represent a new and relevant legal argument.
The underlying issue in this case is whether appellant submitted sufficient medical
evidence to establish that he sustained cervical and lumbosacral radiculopathy, left shoulder
internal derangement, and internal derangement of the bilateral knees causally related to the
work incident on February 3, 2015. That is a medical issue which must be addressed by new and
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.608(b).

4

relevant medical evidence.5 However, appellant did not submit any new and relevant medical
evidence in support of his claim.
Appellant resubmitted a February 11, 2015 report from Dr. Nangia. However, this
evidence is duplicative of evidence previously submitted and considered by OWCP. Evidence
that repeats or duplicates evidence already in the case record has no evidentiary value and does
not constitute a basis for reopening a case.6 Therefore, this report is insufficient to require
OWCP to reopen the claim for a merit review.
On appeal appellant disagrees with OWCP’s decision denying his claim for
compensation. He further indicates that OWCP improperly denied his physician’s request for
MRI scans which could have clarified the extent of his work injuries. As explained, the Board
does not have jurisdiction over the merits of the claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

5

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6
See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

5

ORDER
IT IS HEREBY ORDERED THAT the July 5, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

